AFFIRM; and Opinion Filed June 17, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01475-CR
                                    No. 05-13-01476-CR

                            GARY WAYNE SLUUS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F09-58153-W, F12-14466-W

                             MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice O’Neill

       Gary Wayne Sluus appeals the revocation of his community supervision in these cases.

In a single issue, appellant contends the trial court abused its discretion when it revoked his

community supervision. We affirm the trial court’s judgments.

       Appellant waived a jury and pleaded guilty to possession of methamphetamine in an

amount less than one gram and felony DWI.            See TEX. HEALTH & SAFETY CODE ANN.

§ 481.112(a), (b) (West 2010); TEX. PENAL CODE ANN. §§ 49.04(a), 49.09(b)(2) (West Supp.

2013). Pursuant to plea agreements, the trial court assessed punishment at ten years’
imprisonment, probated for five years, and a $2,000 fine. The State later moved to revoke

community supervision, alleging appellant violated three terms of his community supervision,

including that appellant failed to submit a non-dilute random urine sample , failed to report for

his Eye Scan, and operated a motor vehicle that was not equipped with a Deep Lung Breath

Analysis Mechanism. Appellant pleaded true to all of the allegations in a hearing on the

motions. Appellant’s signed pleas of true and stipulations of evidence were admitted into

evidence without objection. The trial court found the allegations true, revoked appellant’s

community supervision, and assessed punishment at ten years’ imprisonment in each case.

       In his sole issue on appeal, appellant contends he provided reasonable explanations for

the violations, and because he demonstrated his efforts to comply with the terms alleged as

violations, the trial court should have modified or continued his community supervision. The

State responds the trial court did not abuse its discretion by revoking appellant’s community

supervision.

       Appellant pleaded true to the allegations contained in the motions to revoke community

supervision, and offered explanations why he failed to comply with the terms of his community

supervision. A plea of true, standing alone, is sufficient to support revocation of community

supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979).

       We conclude the trial court did not abuse its discretion in revoking appellant’s

community supervision. We overrule appellant’s sole issue.




                                               -2-
       We affirm the trial court’s judgment.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

131475F.U05




                                               -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


GARY WAYNE SLUUS, Appellant                        Appeal from the 363rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01475-CR       V.                        F09-58153-W).
                                                   Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                       Justices Moseley and FitzGerald
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 17, 2014.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


GARY WAYNE SLUUS, Appellant                        Appeal from the 363rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01476-CR       V.                        F12-14466-W).
                                                   Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                       Justices Moseley and FitzGerald
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 17, 2014.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE




                                            -5-